Case 1:18-cr-20758-MGC Document 65 Entered on FLSD Docket 09/03/2020 Page 1 of 2



                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF FLORIDA

                                          CASE NO.: 18-CR-20758—MGC

  UNITED STATES OF AMERICA,

                     Plaintiff,

  v.

  MANUEL ANTONIO BALDIZON MENDEZ,
  USM/BOP 19167-104

                     Defendant,

  ___________________________________/

                          ORDER GRANTING
   AGREED MOTION TO DISCHARG PERSONAL SURETIES AND FOR RETURN OF
                      CASH BOND TO DEPOSITOR


          THIS CAUSE, having come before this court upon the Defendant MANUEL ANTONIO

  BALDIZON MENDEZ’s Agreed Motion To Discharge Personal Sureties And For Return Of Cash

  Bond To Depositor and the Court being fully advised in the premises and the Defendant having self-

  surrendered to the BOP, to wit FCI McRae, Georgia on September 1, 2020 as permitted by this Court, and

  the Government being in agreement with the instant motion, it is hereby ordered and adjudged that


          1.         The Defendant’s Agreed Motion To Discharge Personal Sureties And For Return

  Of Cash Bond To Depositor is hereby GRANTED.

          2.         The Personal Sureties (Manuel Antonio Baldizon Vargas, Jorge Eduardo Baldizon

  Vargas,      and    Rosa        Maria   Vargas   Morales)   are   hereby   discharged   from    further

  responsibility/obligation pursuant to Personal Surety Bonds that they previously executed in this

  matter as Defendant is now in custody of the BOP and the Personal Surety Bonds server no

  purpose.
Case 1:18-cr-20758-MGC Document 65 Entered on FLSD Docket 09/03/2020 Page 2 of 2



          3.    The Clerk of Court is hereby ordered to return the cash bond posted in this

  matter to its depositor, Rosa M. Vargas Morales forthwith. (DE 21 dated 12/21/18 pertains to

  the cash bond that was posted in this matter, page 5 of said document reflects Rose M. Vargas

  Morales as the depositor of the cash bond component of the Defendant’s bonds in this matter).


          DONE and ORDERED, in Chambers, Miami-Dade County, this 3rd day of September
  2020.

                                                     ________________________________




  Copies:
  Counsel of record
